      Case 2:20-cv-01399-JAM-DB Document 9 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RANDY AUSBORN,                                    No. 2:20-cv-1399 JAM DB P
12                      Petitioner,
13            v.                                        ORDER
14    CDCR,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 19, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within thirty days. Petitioner has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed October 19, 2020, are adopted in full; and

28          2. Petitioner’s petition for a writ of habeas corpus is dismissed without prejudice for
                                                       1
      Case 2:20-cv-01399-JAM-DB Document 9 Filed 12/08/20 Page 2 of 2


 1   petitioner’s failure to prosecute and failure to respond to a court order. See Fed. R. Civ. P. 41;
 2   E.D. Cal. R. 110.
 3

 4
     DATED: December 7, 2020                      /s/ John A. Mendez
 5
                                                  THE HONORABLE JOHN A. MENDEZ
 6                                                UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
